Citation Nr: 1610200	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 and December 1971, to include combat service in the Republic of Vietnam from September 25, 1970 to September 24, 1971, and his decorations include the Combat Infantryman Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In November 2011, the Veteran testified at travel board hearing before the undersigned Veterans Law Judge (VLJ). 

When this matter was initially before the Board in March 2012, the Board granted an increased disability evaluation of 70 percent, and no higher, for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC), which on June 21, 2013, affirmed the March 5, 2012 decision.  See James v. Shinseki, U.S. Vet. App. No. 12-1574, 2013 WL 3168648 (unpublished mem. Dec. June 21, 2013).  The Veteran appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which, on December 20, 2013, issued an order granting the Secretary's unopposed motion for remand for additional proceedings consisted with National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (NOVA).  See James v. Shinseki, No. 2013-7147 (Fed. Cir. Dec. 20, 2013) (unpublished per curiam order).  In that order, the Federal Circuit directed the Court to remand the case to the Board for "the Secretary [to] provide James with the requisite notice and available remedies provided in the approved remedial plan" in NOVA.  Id. at *2.  Pursuant to the Federal Circuit's order, CAVC issued a March 25, 2014 memorandum decision vacating the Board's March 2012 decision and remanding the case for compliance with the terms of the Federal Circuit decision.

The Board advised the Veteran of the remand process on June 18, 2014, and offered the Veteran a new hearing.  The Veteran did not respond.  

In the April 2015 post-remand brief, the Veteran acknowledged that additional medical records had been added to the claims file subsequent to the March 2012 Board decision and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2014).  In April 2015, the Board remanded this claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period under review, the Veteran's PTSD was manifested by
occupational and social impairment with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, or mood, due to such symptoms as anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene; danger of hurting others; and visual and auditory hallucinations at times; without any of the more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2008 letter satisfied the duty to notify provisions.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records, Social Security Administration (SSA) records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

As noted above, in April 2015, the Board remanded the claim for additional development.  Pursuant to the April 2015 remand directives, additional VA treatment records were obtained, and a VA examination was conducted in September 2015 with opinion on whether, without regard to the Veteran's age or the impact of any service-connected or nonservice-connected disabilities it, is at least as likely as not that his PTSD alone rendered him unable to secure or follow a substantially gainful occupation in light of his education, training and work experience.  The Board finds there has been substantial compliance with its April 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated at 70 percent under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2015).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The Veteran's PTSD is currently rated 70 percent disabling effective November 21, 2007.  He contends that his PTSD has been more severe than the currently assigned rating.  Following a review of the relevant evidence of record, the Board finds that the criteria for a rating in excess of 70 percent have not been met.  

A November 2007 VA psychiatric treatment record showed the Veteran was divorced from his first wife and separated from his second wife.  The Veteran reported isolation, avoidance, depression, reexperiencing, sleep disturbance, anger, and hypervigilance.  He reported nightmares once every two weeks.  He denied homicidal ideation, suicidal ideation, and hallucinations.  A mental status examination showed he was alert, cooperative and behaved appropriately.  

From March 2008 to November 2009, the Veteran's symptoms essentially remained unchanged.  The Veteran attended group therapy sessions at the VA.  In a June 2008 VA treatment record, the Veteran reported frequent Vietnam recollections, nightmares four times per week, and intrusive Vietnam thoughts.  In August 2008, the Veteran reported that his children's mother was very limitedly involved because she had drug problems and he had been awarded custody.  A May 2009 treatment record noted the Veteran's decreased ability to cope with stress and impaired employability. 

At his December 2008 VA examination, the Veteran reported problems sleeping every night and only sleeping an average of an hour and a half per night.  He reported that he became angry about three times a month, depending on his mood, and he described being easily angered or irritated by certain situations and interactions with others.  The Veteran denied hopelessness, suicidal ideations, and homicidal ideations.  He initially reported dislike of being around other people, but later stated he was not defensive any more and more comfortable around people and enjoyed socializing with his seven siblings, other Veterans, and past coworkers.  The Veteran reported he had gotten better since he had been going to groups at the VA and was less irritable and less anxious on Fluoxetine.  He also reported improvement in his participation and involvement in groups and that he was more comfortable around other people and more involved in his children's extracurricular activities, including sports, concerts, and parades.  He reported that he was pursuing vocational rehabilitation and expressed interest in completing his degree and going into the mental health field.  The Veteran experienced war-related recollections, hypervigilance, nightmares about Vietnam, intrusive thoughts, and self-isolation.  

The Veteran reported that he had not worked since 2001.  He also reported most of his social activities revolved around his siblings and children, including attending and participating in monthly family meetings and daily contact by telephone with one or more of his brothers and sisters.  The Veteran noted that his siblings typically call him and he usually does not call them because he was not on that "social level."  
The examiner noted the Veteran was oriented to time and place; registration and attention were intact; recall was impaired; language was essentially intact; proverb interpretation was unusual in that he provided a more spiritual interpretation; thought process was linear, logical, and goal-directed; there was no evidence of hallucinations or delusions; there was no evidence of impaired thought process or ability to communicate; and he was able to maintain basic activities of daily living.  The Veteran denied suicidal and homicidal ideations, intentions, or plans.  A mental status examination also showed that the Veteran was adequately groomed; his speech was normal; his insight was fair to good; his judgment, reliability, and impulse control were good; and he was alert and fully oriented.  His GAF score was 57.

A March 2010 VA treatment record shows the Veteran's GAF was 60.  His appearance, behavior, and affect were normal; thought process and content were normal, insight was fair and judgment was intact.  However, he endorsed both visual and auditory hallucinations.  The Veteran reported that he had no suicidal ideation and no homicidal ideation since he had been in group therapy, the past year.

At the November 2011 hearing, the Veteran testified that he had problems coping at work and tried to get back in to service.  He also tried to get into vocational rehabilitation and back into school.  He further testified that he had been arrested for violence.  He testified that he got into fights and that he wanted to hurt people, but tried to get a long as long as people do not push too hard.  He was required by the court to go to anger management school following violent incidents, including a bar fight, a fight with his wife, and hitting a pedestrian on the skyway.  He testified that he left the house only for VA appointments and to take his children to school.  He testified that he was in treatment and if he controlled his environment he could keep his symptoms in check for the most part; however, he continued to have nightmares.  In regard to his employment, the Veteran believed his PTSD alone would make him unemployable because he would not be able to receive VA treatment for PTSD, particularly in-house treatment, and take care of his children, while working.  He also contended that his PTSD made him unemployable because he was impatient and physically weak, dizzy, and experienced lack of concentration, possibly due to side effects of his PTSD medications.  He testified that he never had suicidal thoughts, but he had always had thoughts of hurting someone else; he had depression on and off and when he was depressed, he did not shave or shower or change clothes; and he had a really close family.

July 2010 through July 2013 VA treatment records are essentially the same showing normal appearance; cooperative behavior; mood calm, okay, or slightly constricted; normal speech; normal thought production and content; no delusions or hallucinations; orientation intact; concentration adequate; memory appeared grossly intact; fair to good judgment; and fair insight.  April 2013 VA treatment records show that the Veteran reported no social life and his GAF score was 55.  

The September 2013 VA examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  His GAF score was 58.  The Veteran reported that his relationship with the four children who live with him was good, but he had not heard from his 39 year old son from his first marriage in 20 years.  He stated that his social activities involved going to his sons' football games on the weekends and one sister calls him almost daily and that one brother calls him frequently.  The Veteran reported that he last worked in the 1990s; however, asserted that he is unable to work due to his back, neck, and shoulder problems, as well as his PTSD. When asked how his PTSD affected his ability to work, he remarked that he had difficulty getting to work on time and sometimes was in jail for fighting, which included domestic violence.  However, he estimated that he was last in trouble with the law or in a fight in the 1990s.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, and disturbances in motivation and mood.  The examiner was unable to render a diagnosis of PTSD, and he determined the Veteran's symptoms were not severe enough to preclude employment.

Pursuant to the April 2015 remand directives, a new VA examination was conducted in September 2015.  The September 2015 VA examination noted that the Veteran had daily variable PTSD symptoms, including insomnia, exaggerated startle, recurrent combat nightmares and intrusive memories with mood dysphoria, hypervigilance, hyperarousal, irritability, decreased concentration and short-term memory, social anxiety with selective isolating and avoidant behaviors, and emotional detachment.  The Veteran reported that he slept restlessly and lightly with multiple sleep interruptions and 3 to 5 hours of sleep within 24 hours, with sleep disrupted by night-time hypervigilance.  

The September 2015 examiner determined the Veteran's long-term problems with attention, concentration and short-term memory were medically considered to have been due to his PTSD.  The examiner determined he had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he continued to live with his three youngest children (ages 19, 16, and 11) for whom he provided parenting, as his former wife is currently incarcerated, and he had infrequent contacts with his two oldest sons (a 41 year old in VA and 21 year old in Florida prison).  He reported regular, positive contacts with his brother, sister, and a few trusted veteran friends, as well as cordial brief interactions with neighbors and others.  He reported being able to tolerate some public outings in crowded situations (shopping, meals), but preferred to limit his outings due to his PTSD symptoms, somatic pains, and other medical problems.  He reported that he enjoyed his interactions with trusted friends and family members, as well as his VA recreational therapy sessions and personal activities such as reading and walking.  

The September 2015 examiner noted the Veteran's symptoms included anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene.  During the examination, the Veteran was alert, attentive, cooperative, and appropriate, with a mildly anxious affect and mildly dysphoric mood, and his cognitive and intellectual functioning were normal, with adequate judgment and insight.  

The September 2015 examiner determined it was less likely than not that the Veteran's current PTSD condition alone rendered him unable to seek or sustain gainful employment, either sedentary or physical in nature and either part-time or full-time.

On his Social Security Administration disability report, the Veteran reported the illnesses, injuries, or conditions that limit his ability to work are bone spurs in his neck, damage to his spine, eye damage, a skin condition/ fungus infection, and acid reflux; he did not mention PTSD.  On his August 2013 application for increased compensation based on unemployability, the Veteran reported that vocational rehabilitation tried to help but his PTSD was too severe.  However, on his May 2012 and August 2013 applications for increased compensation based on unemployability, he reported multiple service-connected issues prevented him from securing or following any substantial gainful occupation.  This is consistent with a March 2008 VA treatment record showing the Veteran reported that he stopped working due to his back and neck.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  In summary, the evidence showed his symptoms of PTSD included anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene; danger of hurting; and visual and auditory hallucinations at times. 

Mild memory impairment is shown; however, the Veteran did not have memory loss for names of close relatives, his own occupation, or his own name.  Additionally, in March 2010, the Veteran reported hallucinations since childhood; however, all other medical records show no hallucinations and therefore, the hallucinations are not considered persistent.  Further, the evidence of record shows the Veteran is oriented to all spheres, has no gross impairment in thought process or communication, no grossly inappropriate behavior; and no suicidal ideation.  
The evidence shows some social impairment, including the Veteran's testimony that he wanted to hurt others; separation from his wife; his report that he had no social relationships besides his family; his testimony that he only left the house to take his children to school and to go to VA appointments; and his testimony that he did not shave, shower, or change clothes when depressed and that these episodes can last up to a week.  The Board acknowledges that the Veteran has custody of his children only because his wife had a drug problem and could not be around the children, and that he was separated and could not afford a divorce.  However, the Veteran's award of custody of his children is evidence that he was not a persistent danger to himself or others.  Although the Veteran did not have a relationship with his wife, he maintained good relationships with his children and siblings.  Further, while the Veteran testified at his Board hearing that he wanted to hurt others, this was not shown in his treatment records or VA examinations.  The treatment records and VA examinations show a history of violence; however, at his September 2013 VA examination, the Veteran estimated that he was last in trouble with the law or in a fight in the 1990s.  The December 2008 examination report showed the Veteran enjoyed socializing with his seven living siblings, other Veteran's and former coworkers and was more involved in his children's extracurricular activities, including sports, concerts, parades.  While the Veteran testified that he had episodes of depression where he did not shower, shave or change clothes; the medical evidence throughout the appeal period showed the Veteran maintained his appearance and personal hygiene and was not in near-continuous depression.

In regard to occupational employment, the Board acknowledges that the Veteran was not employed during the appeal period; a May 2009 treatment note indicated impaired employability and decreased ability to cope with stress; and the Veteran testified that he left his employment at the Postal Service and was having problems coping and tried to get back in the service.  However, the Veteran is in receipt of benefits for TDIU.  Although the Veteran's testimony at the Board hearing was that his PTSD alone prevented him from working; his statement on his Social Security Administration disability report, his statement on his May 2012 and August 2013 applications for increased compensation based on unemployability, and his reports in the March 2008 VA treatment records were that multiple service-connected conditions prevented him from being employed.  Further, the September 2015 examiner determined it was less likely than not that the Veteran's current PTSD condition alone renders him unable to seek or sustain gainful employment, either sedentary or physical in nature and either part-time or full-time.  

Additionally, the Veteran's GAF scores are not consistent with a rating in excess of 70 percent.  The Veteran's GAF scores ranged from 55 to 60 during the appeal period.  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

In sum, the evidence does not show that the Veteran totally occupationally impaired solely due to his PTSD nor does the evidence show that his psychiatric symptomatology manifests in total social impairment.  Thus, the preponderance of the evidence does not show the total social and occupational impairment that would warrant a rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria adequately contemplate the Veteran's disability.  The Veteran's PTSD is characterized anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; impaired impulse control, such as unprovoked irritability with periods of violence; intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene; danger of hurting others; and visual and auditory hallucinations at times.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered symptoms of nightmares, avoidance, and hypervigilance, which are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of PTSD symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Veteran is in receipt of TDIU benefits effective July 23, 2008, due to the combined effects of his service-connected disabilities.  Moreover, as a finder of fact, the Board concludes that based on the lay and medical evidence of record, including the findings and conclusions set forth in the September 2015 VA examination report, the preponderance of the evidence is against the Veteran's entitlement to a TDIU based on the Veteran's PTSD alone.


ORDER

An evaluation in excess of 70 percent PTSD is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


